AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

UNITED STATES DISTRICT COURT
Northern District of California

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
‘Michael Nott ) USDC Case Number: CR-17-00437-001 BLF
) BOP Case Number: DCAN5S17CR00437-001
) USM Number: 24593-111
) Defendant’s Attorney: Michael Sullivan (Retained)
THE DEFENDANT:
i¥ pleaded guilty to Count One of the Superseding Information.
y~ pleaded nolo contendere to count(s): which was accepted by the court.
f-_-was found guilty on count(s): after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 641 Theft of Government Property July 18, 2017 One

 

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through _7_ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

' The defendant has been found not guilty on count(s):
fr — Count(s) is/are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 
  

  
  

 

1/14/2020
Date of Imposition of Judgment.
ay sa by As
ff og thd cei f fe es “
Signatyte of Nudge " * ¥

The Honorable Beth Labson Freeman

United States District Judge
Name & Title of Judge

 

 

 

 

 

 

 

 

 
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

DEFENDANT: Michael Nott Judgment - Page 2 of 7
CASE NUMBER: CR-17-00437-001 BLF

PROBATION

The defendant is hereby sentenced to probation for a term of: one (1) year

The appearance bond is hereby exonerated. Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner
of Cash Security form on file in the Clerk's Office.

MANDATORY CONDITIONS OF SUPERVISION

1) You must not commit another federal, state or local crime.
2) You must not unlawfully possess a controlled substance.

3) You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

 

 

y The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
future substance abuse. (check if applicable)
4) "You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5) © You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6) You must participate in an approved program for domestic violence. (check if applicable)
7) % You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
applicable)

8) You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9) — If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.

10) You must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments. :

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

DEFENDANT: Michael Nott Judgment - Page 3 of 7
CASE NUMBER: CR-17-00437-001 BLF

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision.

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

7) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware.of a
change or expected change.

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

rm If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only
AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.

(Signed)

 

 

Defendant : Date

 

 

U.S. Probation Officer/Designated Witness . Date
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

DEFENDANT: Michael Nott Judgment - Page 4 of 7
CASE NUMBER: CR-17-00437-001 BLF

SPECIAL CONDITIONS OF SUPERVISION

1. You must pay any fine, restitution and special assessment that is imposed by this judgment and that
remains unpaid at the commencement of the term of probation.

2. You must not open any new lines of credit and/or incur new debt without the prior permission of the
probation officer.

3. You must provide the probation officer with access to any financial information, including tax returns,
and shall authorize the probation officer to conduct credit checks and obtain copies of income tax returns.

4. You must participate in the Location Monitoring program as directed by the probation officer for a period
of six (6) months, and be monitored by Location monitoring technology at the discretion of the probation
officer. Location monitoring must be utilized to verify your compliance with home detention while on the
program. You are restricted to your residence at all times except for employment, education, religious
services, medical appointments, substance abuse or mental health treatment, attorney visits, court
appearances, court-ordered obligations, or other activities pre-approved by the probation officer. You must
pay all or part of the costs of the program based upon your ability to pay as determined by the probation
officer. The Court will allow, with approval of the probation officer and with proof from the military, the
removal of location monitoring during approved military service. Any time must be made up after the
conclusion of the military leave. All other travel for work purposes is at the discretion of the probation

officer.
5. You must perform 150 hours of community service as directed by the probation officer.
6. You must submit your person, residence, office, vehicle, electronic devices and their data (including cell

phones, computers, and electronic storage media), or any property under your control to a search. Such a
search must be conducted by a United States Probation Officer or any federal, state or local law
enforcement officer at any time with or without suspicion. Failure to submit to such a search may be
grounds for revocation. You must warn any residents that the premises may be subject to searches.
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case
DEFENDANT: Michael Nott Judgment - Page 5 of 7
CASE NUMBER: CR-17-00437-001 BLF

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

Assessment Fine Restitution AVAA JVTA
Assessment* Assessment**

TOTALS $25 Waived $2,800 $N/A $N/A
7 The determination of restitution is deferred until _ An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
i# The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(), all
nonfederal victims must be paid before the United States is paid.

Name of Payee Total Loss*™ Restitution Ordered or Percen
Veteran’s Affairs Palo Alto $2,800.00

Health Care System

Attn: Agent Cashier

3801 Miranda Avenue (04C)

Palo Alto, CA 94304

 

TOTALS $ 0.00

f~ Restitution amount ordered pursuant to plea agreement $

| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

j The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[~ the interest requirement is waived for the fine/restitution.
f° the interest requirement is waived for the fine/restitution is modified as follows:

 

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 1 10A, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.

 

 
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

DEFENDANT: Michael Nott Judgment - Page 6 of 7
CASE NUMBER: CR-17-00437-001 BLF

SCHEDULE OF PAYMENTS

 

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows":

A ~~ Lump sum payment of due immediately, balance due
not later than , or
Tin accordance with mo F Door fF EKand/or r” F below); or

B {Payment to begin immediately (may be combined with (™ ¢ 1 D,or Il” F below); or

Cc Ff Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment, or
D 7 Payment in equal (e.g., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E {Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:
"You must pay a $25 special assessment. It is further ordered that the defendant shall pay restitution to
the Veterans Affairs Palo Alto Health Care System (Attention: Agent Cashier, 3801 Miranda Avenue
(04C), Palo Alto, California 94304), in the amount of $2,800. Once the defendant is on probation, |
restitution must be paid in monthly payments of not less than $1,300 or at least 10 percent of earnings, |
whichever is greater, to commence no later than 30 days from placement on supervision. |
Notwithstanding any payment schedule set by the court, the United States Attorney’s Office may
pursue collection through all available means in accordance with 18 U.S.C. §§ 3613 and 3644(m). The
restitution payments shall be made to the Clerk of U.S. District Court, Attention: Financial Unit,
450 Golden Gate Ave., Box 36060, San Francisco, CA 94102.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

F” Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

 

{~The defendant shall pay the cost of prosecution.

{~The defendant shall pay the following court cost(s):

 

* Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) VTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
AO 245B (Rev. AO 09/19-CAN 12/19) Judgment in Criminal Case

DEFENDANT: Michael Nott Judgment - Page 7 of 7
CASE NUMBER: CR-17-00437-001 BL¥

* The defendant shall forfeit the defendant’s interest in the following property to the United States:
(The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all

or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.

 

 
